Citation Nr: 0109656	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Service connection for colon disability.

2.  Service connection for prostate disability.

3.  Service connection for skin cancer.

4.  Service connection for stomach disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son and daughter-in-law


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from March 1951 to March 1955.  The veteran 
has indicated the he additionally served on active duty from 
August 1947 to March 1951, and service medical records 
clearly reflect service during this period, though this 
period of service does not appear to have been formally 
verified by the RO.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of a Board remand dated in June 
2000, and the subject of a January 2001 video conference 
hearing before the undersigned Board member.

During his RO hearing the veteran raised the issue of service 
connection for lung cancer.  A review of the record reveals 
that in May 1999 the RO received form the veteran a written 
request to pursue a claim for service connection for lung 
cancer.  This matter is referred to the RO for appropriate 
action.


REMAND

The veteran contends he has multiple cancers as a result of 
inservice exposure to radiation.  The Defense Nuclear Agency 
has verified that the veteran was present at Operation 
Sandstone in 1948. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran has indicated that in addition to periods of 
service from November 1942 to January 1946 and from March 
1951 to March 1955, he additionally served on active duty 
from August 1947 to March 1951.  However, this period of 
service has not yet been formally verified by the RO.  
Service medical records and other documentation of record 
clearly reflect service during this period.  

Also, during his January 2001 Board hearing, the veteran 
specifically described treatment for stomach problems at the 
Severn River Naval Command, after being transported by boat 
from the Naval Academy (where he was not permitted to receive 
treatment).  He believed that the stomach problems were 
related to inservice exposure to radiation.  He described the 
treatment as taking place while he was stationed in 
Annapolis, in the 1952 to 1953 time frame, and asserted that 
these service medical records had not been associated with 
the claims file.  He described treatment to include X-ray 
tests, studies of the stomach, and prescription of 
medications for esophageal reflux.  The current service 
medical records include two very brief entries from the U.S. 
Naval Dispensary, North Severn, Annapolis, Maryland, dated 
June 1952 and June 1953, indicating without elaboration that 
the veteran was examined and found physically qualified for 
transfer.         

At his January 2001 Board hearing, the veteran further 
described treatment for stomach problems during his first 
period of active service, from November 1942 to January 1946.  
He indicated that there were service medical records of 
treatment for stomach problems during this period that had 
not been associated with the claims file.  He indicated that 
such treatment took place at a well-known hospital at an 
English and Canadian base, but had difficulty being more 
specific.  The Board notes that there are service medical 
records of treatment for stomach problems, such as a July 
1944 Halloran General Hospital, New York, record, reflecting 
indigestion, gas and belching, beginning in July 1943.  
Treatment after July 1943 but before July 1944 appears to 
have continued at a Base Infirmary at Canada Hall, Burtonwood 
Air Depot in England;  and at other military facilities.  
Associated with the claims file are several records of 
treatment for stomach and other problems at various 
facilities and hospitals during the period from July 1943 to 
July 1944.  Some of these records are partially burned but 
easily legible.  The RO should request more specific 
information as to what records of treatment for stomach 
disability he believes have not been obtained.

In the case of Stone v. Gober, 14 Vet. App. 116 (2000), the 
Court of Appeals for Veterans Claims (Court) held that the 
cursory explanation provided by the Under Secretary for 
Benefits did not provide adequate rationale for the 
conclusion that there was no reasonable possibility that the 
veteran's cancer was caused by his inservice exposure as 
required by 38 C.F.R. § 3.111(c)(ii).  The Board notes that a 
letter from the Director of the Compensation and Pension 
Service to the RO (the date stamp of the letter is unclear - 
it is probably from September or October 1992) contains 
language identical to that found to be unsatisfactory in 
Stone. 

Also, concerns about fulfilling the duty to assist in 
radiation exposure cases were discussed in Stone.  See Stone, 
14 Vet. App. at 120-121.  These concerns are accentuated by 
the subsequently enacted Veterans Claims Assistance Act of 
2000. 

Also at his January 2001 Board hearing, the veteran contended 
that he was exposed to radiation in connection with Operation 
Sandstone not just due to proximity to a nuclear bomb 
detonation, but also as a result of handling devices which 
had been exposed to radiation such as ion traps and Geiger 
counters, and as a result of swimming or playing in a lagoon 
with radioactive contamination.

Finally, the Board notes that the veteran has requested an 
Independent Medical Evaluation in this case.  The RO should 
consider whether an independent medical opinion is warranted 
in this case.  See 38 C.F.R. § 3.328 (2000).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The RO should contact NPRC and the 
service department, and request 
verification of the veteran's active 
duty, specifically to include the period 
of service from August 1947 to March 
1951.  The RO should specifically request 
copies of the veteran's DD Form 214s, or 
any other service department records 
documenting periods of active duty.  All 
relevant documents received should be 
associated with the claims file.

3.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claims.  

At his January 2001 Board hearing, the 
veteran described treatment for stomach 
problems during his first period of 
active service, from November 1942 to 
January 1946.  He indicated that there 
were service medical records of treatment 
for stomach problems during this period 
that had not been associated with the 
claims file.  He indicated that such 
treatment took place near a well-known 
hospital at an English and Canadian base, 
but he had difficulty being more 
specific.  The veteran should be 
requested to provide more specific 
information about this treatment so that 
the RO may search for any outstanding 
records.  The Board notes that if no 
identification or location of the 
facility is provided, it may be 
impossible to conduct a meaningful search 
for any alleged outstanding records.  The 
veteran should be advised there are 
currently associated with the claims file 
records of treatment of stomach problems 
at various facilities from July 1943 
forward.

Additionally, the RO should review any 
records provided by NPRC or the service 
department, and determine whether a 
further search for medical records is 
appropriate.  If so, the RO should 
attempt to obtain any available 
additional service medical records for 
such verified periods of active duty.  In 
order to accomplish this objective, the 
RO should contact all necessary 
custodians of these records, to include 
the National Personnel Records Center.

Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder. 

The records sought must include all 
records of treatment for stomach 
disability at the U.S. Naval Dispensary, 
North Severn, Annapolis, Maryland, and/or 
the Severn River Naval Command (both if 
these are determined to be separate 
facilities) during the 1952 to 1953 time 
frame.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claims.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

4.  The RO should consider whether an 
independent medical opinion is warranted 
in this case, and take action 
accordingly.  See 38 C.F.R. § 3.328 
(2000).

5.  The RO should conduct any further 
development appropriate pursuant to Stone 
v. Gober, 14 Vet. App. 116 (2000) (see 
above) and the Veterans Claims Assistance 
Act of 2000.  

This development should include, but is 
not limited to, seeking a more specific 
rationale from the Under Secretary for 
Benefits as to why there is no reasonable 
possibility that exposure to radiation 
during Operation Sandstone did not cause 
colon cancer, skin cancer, or prostate 
cancer.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

The RO should address the veteran's 
specific contentions, to include that he 
was exposed to radiation in connection 
with Operation Sandstone not just due to 
proximity to a nuclear bomb detonation, 
but also as a result of handling devices 
which had been exposed to radiation such 
as Geiger counters, and as a result of 
swimming or playing in a lagoon with 
radioactive contamination.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The issue of entitlement to an independent medical opinion 
should be addressed.  The case should then be returned to the 
Board for final appellate review.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




